Case 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 1of 8

EXHIBIT 1
xe: Unauthorized note GAGS 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 2 of 8 5/29/20, 10:44°PM

From: cnabit@acl.com,
To: kfiowikkes@sandpiper.us.com,
Cc: emorris@sandpiper.us.cam,
Subject: Re: Unauthorized hotel charges
Date: Man, Jul 8, 2079 3:39 om

Ms Fowlkes
Further to my earlier email, and in response to your request, the name of the guest was RREDAcTEDHREracreD

I reiterate, however, the name of the guest is irrelevant to the fact that over $1800 in unauthorized charges
were charged to my account by one of your hotel employee with no authority to do so.

I look forward to a quick resolution of this matter,
Chuck Nabit, Esq.
Sent from my iPhone

On Jul 3, 2019, at 7:14 PM, Charles Nabit <cpabit@aol.com> wrote:

 

Ms Fowlkes

i don’t have that information at hand this minute. However, I gave it to Mr Morris previously. | reiterate,
however, that there were over $1800 in unauthorized charges applied to my credit card that were completely
inappropriate.

You lease check with Mr Morris.

Thank you.

Chuck Nabit, Esq

Sent from my iPhone

On Jul 3, 2019, at 2:32 PM, Kiera Fowlkes <kfowlkes@sandpiper.us.com> wrote:

Good morning,
What was the guest name that stayed with us?
Kiera Fowlkes

Get Ourlook for 10S

https://mail_aol.com/webmail-std/en-us/PrintMessage Page TofS
"Re: Unauthorized hotel GASB 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 3 of 8 6/29/20, 10:44 PM

From: Charles Nabit <cnabit@ao!l.com>
sent: Wednesday, July 3, 2019 7:28:14 AM
Fo: Eugene Morris dr.

Ge: Kiera Fowlkes

Subject: Re: Unauthorized hotel charges

 

Dear Ms Fowkles

I have been corresponding with Mr Morris concerning some $1800 in unauthorized charges made to my
credit card account by your hotel. He has referred me to you.

These unauthorized and illegal charges must be credited back to my account immediately. No hotel employee
was authorized to charge my account; as such, these charges are fraudulent.

Mr Morris has all the information. 1 look forward to swift resolution of this matter.
Chuck Nabit, Esq.
Sent from my iPhone

On Jul 3, 2019, at 12:11 PM, Eugene Morris Jr. <emorris@sand DIperus.com> wrote:

Dear, Mr.Nabit,

Please reach out to Ms.Kiera Fowkles she will resolve this matter.

Piease call her at 443-290-0101 and email her Kfowlkes @ sandpinerus cam
We apologize for any delays and concems

Thanks

From: Charles Nabit

Sent: Wednesday, July 3, 4:45 AM

Subject: Re: Unauthorized hotel charges

To: Eugene Morris Jr.

Eugene

| have been patiently waiting to hear back from you that you have resolved the errors and re-
credited my account for the unauthorized charges.

| have heard nothing from you.

Please advise status as soon as possible or | will be forced to contact credit card company
and appropriate authorities including Better Business Bureau and Maryland Hospitality

https://maif.aol,com/webmail-std/en-us/PrintMessage Page 2of 6
Re: Unauthorized note! GAGE 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 4 of 8 6/29/20, 10:44 PM

Association.
Thank you for prompt attention.

Chuck Nabit
Sent from my iPhone
On Jun 26, 2019, at 5:46 PM, Charles Nabit <cnablt@ aol. com> wrote:

Hello Eugene:

Thank you for the reply!

My credit card info is as follows:

 

Obviously | am a bit uncomfortable providing all this information, and | am
confident you will treat it confidentially by you. | really appreciate your looking into
this matter. | will say again, only the initial charge was authorized. All the
remaining charges were not authorized, They must be reversed. | would like to
know, as well, how this could even happen. It is very baffling to me how a
reputabie commercial establishment could do this.

Thank you.
Ghuck Nabit
in a message dated 6/26/2019 10:43:12 AM Eastern Standard Time,
emoris@sandpiper.us.com writes:
Dear Mr. Nabit,
Can you forward your full credit card number, expiration date--Month
and Year and Security code...! could not find your name but need to

pull everything by the credit card charged.

Once, | verify everything, | will adjust the unauthorized charges
evenly over several days.

| will take care of this matter

https.//mail. aol.com/webmail-std/en-us/PrintMessage Page 3 of &
Re: Unauthorized hoter GARE 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 5of8 6/29/20, 10:48 PM

Thank you for your patience and understanding.
Eugene Morris Jr

General Manager

WoodSpring Suites White Marsh

4985 Mercantile Road, Nottingham, MD 24236
O: 443-290-0101 F: 443-290-0103

woodsnring.com | choicehotels com

Get Outlook for Android

From: Charlies Nabit

sent: Tuesday, June 18, 1:17 PM
Subject: Unauthorized hotel charges
To: Eugene Morris dr.

Cc: Charles J. Nabit-MIAMI

Hello Eugene

Thank you for taking my call and looking into these unauthorized
charges on my®=PACTED account. | have sent a copy of the statement
page detailing these charges.

As | said to you over the phone, the first charge of $191.52 was
authorized by me and made in person at the hotel. The reservation
was in the name of R "= He“ All the remaining charges
were NOT authorized.

Thank you for your attention to this matter.

Charles Nabit

470-963-0700

<IMG_8605 jpg>

Seni from my iPhone

Attps://mail,aol.com/wepmail-std/en-us/PrintMessage Page 4. of 5
" Re: Unauthorized hotel RAGE 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 6 of 8

6/29/26, 10:44 PM

<IMG_8605.jog>

https://mail.aol.com/webmali-std/en-us/PrintMessage Page 5 of 5
e 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 7 of8

Re: Unauhorized hotel SASE 6/29/20, 9:34 PM

REDACTED

| 00° wee baea Card Purchase 05/06 04: aap #08 #9802 | zZ. 91521 WU

—~—- we meee ~ we eer

  

OODSPA

RE DACTED

REDACTED

REDACTED

 

 

  

REDACTED

REDACTED

https://mail.aol.com/webmail-std/en-us/PrintMessage Page 2 of 3
Gase 1:21-cr-00038-GLR Document 56-1 Filed 06/21/21 Page 8 of 8

Re: Unauthorized hotel c 6/29/20, 9:34 PM

 

Sent from my iPhone

hitps://mail.act.com/webmail-std/en-us/PrintMessage Page 3o0f3
